IN TI~IE SUPR.EME COURT OF TI~[E STATE OF DELAWARE

DAWN KR.AFT-MORR.IS, §
§ No. 399, 2015
Respondent Below, §
Appellant, § Court Below - Falnily Court
§ of the State of Delaware
v. §
§ File Nos. 14-O6-03TS
DIVISION OF FAl\/[ILY § 14-06-04TS
SERVICES, et al., §
§ Petition Nos. 14-17029
Petitioner Below, § 14-17041
AppelIee. §

Submitted: March 9, 2016
Decided: March 22, 2016

Before STRINE, Chief Justice, VALIHURA and VAUGHN, Justices.
0 R D E R

This 22"" day of March 2016, the Court having considered this matter on the
briefs filed by the parties has determined that the fmaljudgment of the Fami1y Court
should be affirmed on the basis of and for the reasons assigned by the Family Court
in its order dated JuIy 22, 2015.

NOW, TI-IEREFORE, IT IS HER.EBY ORDERED that the judgment of the

Farnily Court be, and the same hereby is, AFFIRMED. ~

BY TI-[E COURT:

`l’-'

ice